


Exhibit 10.12

 

EXECUTIVE AGREEMENT

 

This EXECUTIVE AGREEMENT (this “Agreement”) is entered into on this 13th day of
June, 2014 (the “Effective Date”), by Penn National Gaming, Inc., a Pennsylvania
corporation (the “Company”), and the senior executive who has executed this
Agreement below (“Executive”).

 

WHEREAS, each of the parties wish to enter into this Agreement, the terms of
which are intended to be in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”, see also
Section 21 hereof).

 

NOW, THEREFORE, the parties, in exchange for the mutual promises described
herein and other good and valuable consideration and intending to be legally
bound, agree as follows:

 

1.                                      Term.  The term of this Agreement shall
begin on the Effective Date and shall terminate on the earlier of the second
anniversary of the Effective Date or the termination of Executive’s employment
with the Company; provided, however, notwithstanding anything in this Agreement
to the contrary, Sections 5 through 21 shall survive until the expiration of any
applicable time periods set forth in Sections 6, 7 and 8.

 

2.                                      Termination by the Company.

 

(a)                                 Without Cause.  The Company may terminate
Executive’s employment at any time without Cause (as such term is defined in
subsection (b) below) effective immediately upon delivery of written notice to
Executive, which notice shall set forth the effective date of such termination.

 

(b)                                 With Cause.  The Company may terminate
Executive’s employment at any time for Cause effective immediately upon delivery
of written notice to Executive.  As used herein, the term “Cause” shall mean:

 

(i)                                     Executive shall have been convicted of,
or pled guilty or nolo contendere to, a felony or any misdemeanor involving
allegations of fraud, theft, perjury or conspiracy during the term of this
Agreement;

 

(ii)                                  Executive is found disqualified or not
suitable to hold a casino or other gaming license by a governmental gaming
authority in any jurisdiction where Executive is required to be found qualified,
suitable or licensed;

 

(iii)                               Executive breaches any material Company
policy or any material term of this Agreement, including, without limitation,
Sections 5 through 7 of this Agreement and, in each case, fails to cure such
breach within 15 days after receipt of written notice thereof (to the extent
curable);

 

(iv)                              Executive misappropriates corporate funds as
determined in good faith by the Audit Committee of the Board;

 

(v)                                 the Company’s reasonable determination of
Executive’s willful and continued failure to perform Executive’s duties with the
Company (other than any such failure resulting from incapacity due to physical
disability or mental illness); or

 

1

--------------------------------------------------------------------------------


 

(vi)                              the Company’s reasonable determination of
Executive’s willful engagement in illegal conduct or gross misconduct which is
or is reasonably expected to be materially injurious to the Company or one of
its affiliates.

 

3.                                      Termination by Executive.  Executive may
voluntarily terminate employment for any reason effective upon 60 days’ prior
written notice to the Company, in which case no severance payments shall be due.

 

4.                                      Severance Pay and Benefits.  Subject to
the terms and conditions set forth in this Agreement, if Executive’s employment
is terminated under Section 2(a), then the Company will provide Executive with
the following severance pay and benefits (except in the event of a breach of the
Release, as defined below); provided, for purposes of Section 409A, each payment
of severance pay under this Section 4 shall be considered a separate payment:

 

(a)                                 Amount of Post-Employment Base Salary.  The
Company shall pay to Executive an amount equal to 18 months (the “Severance
Period”) of base salary at the rate in effect on the date of Executive’s
separation from service (the “Termination Date”). Subject to Sections 4(d) and
21, such amount shall be paid in accordance with the Company’s regular payroll
procedures for similarly situated executives commencing on the Termination Date.

 

(b)                                 Amount of Post-Employment Bonus.  The
Company shall pay to Executive an amount equal to the product of 1.5 times the
amount of annual cash bonus compensation that would have been paid to Executive
based on the actual performance of the Company for the calendar year in which
the Termination Date occurred.  Such amount shall be paid on the date such bonus
is paid to similarly situated executives, which shall occur during the calendar
year following the calendar year in which the Termination Date occurred.

 

(c)                                  Continued Medical Benefits Coverage. 
During the Severance Period, Executive and his dependents will have the
opportunity under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”) to elect COBRA continuation
coverage.  If elected in a timely manner, the Company shall reimburse Executive
for the full cost of purchasing COBRA coverage until the end of the Severance
Period (or until such earlier date as Executive and his dependents cease to
receive COBRA coverage).

 

(d)                                 Release Agreement.  Executive’s entitlement
to any severance pay and benefit entitlements under this Section 4 is
conditioned upon Executive’s first entering into a release substantially in the
form attached as Exhibit A (“Release”), a draft of which shall be delivered to
Executive within 7 days after the Termination Date.  Notwithstanding any other
provision hereof, all payments to Executive shall be delayed until after the
expiration of any applicable revocation period with respect to the release, but
in the event the applicable revocation period spans two calendar years, the
payments shall commence in the second calendar year.  In no event shall any
payment be made later than March 15 of the calendar year following the year in
which such payment vests.  Executive also acknowledges that any severance pay
under this Section 4 is subject to the Company’s then-current Executive
Incentive Compensation Recoupment Policy.

 

5.                                      No Conflicts of Interest.  Executive
agrees that throughout the period of Executive’s employment hereunder, Executive
will not perform any activities or services, or accept other employment that
would materially interfere with or present a conflict of interest concerning
Executive’s employment with the Company.  Executive agrees and acknowledges that
Executive’s employment is conditioned upon Executive adhering to and complying
with the business practices and requirements of ethical conduct set forth in
writing from time to time by the Company in its employee manual, code of conduct

 

2

--------------------------------------------------------------------------------


 

or similar publication.  Executive represents and warrants that no other
contract, agreement or understanding to which Executive is a party or may be
subject to will be violated by the execution of this Agreement by Executive.

 

6.                                      Confidentiality.

 

(a)                                 Definition.  “Confidential Information”
means data and information relating to the business of the Company or its
affiliates, (i) which the Company or its affiliates have disclosed to Executive,
or of which Executive became aware as a consequence of or in the course of his
employment with the Company, (ii) which have value to the Company or its
affiliates, and (iii) which are not generally known to its competitors. 
Confidential Information will not include any data or information that the
Company or its affiliates have voluntarily disclosed to the public (except where
Executive made or caused that public disclosure without authorization), that
others have independently developed and disclosed to the public, or that
otherwise enters the public domain through lawful means.

 

(b)                                 Restrictions.  Executive agrees to treat as
confidential and will not, without the prior written approval of the Company in
each instance, directly or indirectly use (other than in the performance of his
duties of employment with the Company or its affiliates), publish, disclose,
copyright or authorize anyone else to use, publish, disclose or copyright, any
Confidential Information obtained during his employment with the Company or its
affiliates, whether or not the Confidential Information is in written or other
tangible form.  This restriction will continue to apply for a period of 2 years
after the Termination Date.  Executive acknowledges and agrees that the
prohibitions against disclosure and use of Confidential Information recited in
this section are in addition to, and not in lieu of, any rights or remedies that
the Company or its affiliates may have available under applicable laws.

 

7.                                      Non-Competition.

 

(a)                                 As used herein, the term “Restriction
Period” shall mean a period equal to: (i) the six-month period immediately
following the Termination Date if Executive’s employment terminates under
circumstances where he is not entitled to payments under Section 4 or 9 or
(ii) the Severance Period if Executive’s employment terminates under
circumstances where he is entitled to payments under Section 4 or 9.

 

(b)                                 During the term of this Agreement and for
the duration of the Restriction Period thereafter, Executive shall not, except
with the prior written consent of the Company, directly or indirectly, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise which owns or operates, or is publicly seeking to own
or operate, a gaming facility located within 150 miles of any facility in which
Company or its affiliates owns or operates or is actively seeking to own or
operate a facility at such time.

 

(c)                                  The foregoing restrictions shall not be
construed to prohibit Executive’s ownership of less than 5% of any class of
securities of any corporation which is engaged in any of the foregoing
businesses and has a class of securities registered pursuant to the Securities
Exchange Act of 1934, provided that such ownership represents a passive
investment and that neither Executive nor any group of persons including
Executive in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in its business, other than exercising Executive’s
rights as a shareholder, or seeks to do any of the foregoing.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Executive acknowledges that the covenants
contained in Sections 6 through 8 hereof are reasonable and necessary to protect
the legitimate interests of the Company and its affiliates and, in particular,
that the duration and geographic scope of such covenants are reasonable given
the nature of this Agreement and the position that Executive will hold within
the Company.  Executive further agrees to disclose the existence and terms of
such covenants to any employer that Executive works for during the Restriction
Period.

 

8.                                      Non-Solicitation.  Executive will not,
except with the prior written consent of the Company, during the term of this
Agreement and for a period of 18 months after the Termination Date, directly or
indirectly, solicit or hire, or encourage the solicitation or hiring of, any
person who is, or was within a six month period prior to such solicitation or
hiring, an executive or management level employee of the Company or any of its
affiliates for any position as an employee, independent contractor, consultant
or otherwise.

 

9.                                      Change of Control.

 

(a)                                 Definition.  The term Change of Control
(“COC”) shall have the meaning given to such term in the Company’s then current
Long Term Incentive Compensation Plan.

 

(b)                                 Payments.  In the event of a Change of
Control, and either (A) Executive’s employment is terminated without Cause
within 12 months after the effective date of the Change of Control or
(B) Executive resigns from employment for Post-COC Good Reason (as such term is
defined in subsection (f) below) within 12 months after the effective date of
the Change of Control (the effective date of such termination or resignation,
the “Trigger Date”), Executive shall be entitled to receive a cash payment in an
amount equal to the product of two times the sum of the Executive’s: (i) base
salary and (ii) targeted amount of annual cash bonus, at the rate in effect
coincident with the Change of Control or the Trigger Date, whichever is greater.
Such payment shall be in lieu of any payment to which Executive would be
entitled under Section 4, provided that Executive shall also be entitled to
receive the benefits set forth in Section 4(c).

 

(c)                                  Restrictive Provisions.  As consideration
for the foregoing payments, Executive agrees not to challenge the enforceability
of any of the restrictions contained in Sections 6, 7 or 8 of this Agreement
upon or after the occurrence of a Change of Control.

 

(d)                                 Release Agreement and Payment Terms. 
Executive’s entitlement to any severance pay and benefit entitlements under this
Section 9 is conditioned upon Executive’s first entering into a Release. 
Notwithstanding any other provision hereof, all payments to Executive shall be
delayed until after the expiration of any applicable revocation period with
respect to the Release, but in the event the applicable revocation period spans
two calendar years, the payments shall commence in the second calendar year.  In
no event shall any payment be made later than March 15 of the calendar year
following the year in which such payment vests.

 

(e)                                  Certain Other Terms.  In the event that the
Company announces that it has signed a definitive agreement with respect to a
Change of Control or any potential acquirer has publicly announced its intent to
consummate a Change of Control with respect to the Company, the provisions of
this Section 9 shall continue to apply to Executive if, during the period after
the public announcement and immediately preceding the date such transaction is
consummated or terminated, the Company terminates Executive’s employment without
Cause; provided, however, that, in such event, any amount payable under this
Section 9 shall be reduced by any payments received pursuant to Section 4.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Post-COC Good Reason.  As used herein, the
term “Post-COC Good Reason” shall mean the occurrence of any of the following
events that the Company fails to cure within 10 days after receiving written
notice thereof from Executive (which notice must be delivered within 30 days of
Executive becoming aware of the applicable event or circumstance):
(i) assignment to Executive of any duties inconsistent in any material respect
with Executive’s position (including status, titles and reporting requirements),
authority, duties or responsibilities or inconsistent with Executive’s legal or
fiduciary obligations; (ii) any reduction in Executive’s compensation or
substantial reduction in Executive’s benefits taken as a whole; (iii) any travel
requirements materially greater than Executive’s travel requirements prior to
the Change of Control; (iv) an office relocation of greater than 50 miles from
Executive’s then current office or (v) any breach of any material term of this
Agreement by the Company.

 

10.                               Property Surrender.  Upon termination of
Executive’s employment for any reason, Executive shall immediately surrender and
deliver to the Company all property that belongs to the Company, including, but
not limited to, any keys, equipment, computers, phones, credit cards, disk
drives and any documents, correspondence and other information, including all
Confidential Information, of any type whatsoever, from the Company or any of its
agents, servants, employees, suppliers, and existing or potential customers,
that came into Executive’s possession by any means during the course of
employment.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (and not the law
of conflicts) of the Commonwealth of Pennsylvania.

 

12.                               Jurisdiction.  The parties hereby irrevocably
consent to the jurisdiction of the courts of the Commonwealth of Pennsylvania
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the state or
federal courts having jurisdiction for matters arising in Wyomissing,
Pennsylvania, which shall be the exclusive and only proper forum for
adjudicating such a claim.

 

13.                               Notices.  All notices and other communications
required or permitted under this Agreement or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered, delivered by guaranteed next-day delivery or sent by
facsimile (with confirmation of transmission) or shall be deemed given on the
third business day when mailed by registered or certified mail, as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company, to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chief Executive Officer

 

If to Executive, to:

 

His or her then current home address.

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 13.

 

5

--------------------------------------------------------------------------------


 

14.                               Contents of Agreement; Amendment and
Assignment.  This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto. 
This Agreement cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the party against which it is to be
enforced.  Executive may not assign any of his rights or obligations under this
Agreement.  The Company may assign its rights and obligations under this
Agreement to any successor to all or substantially all of its assets or business
by means of liquidation, dissolution, merger, consolidation, transfer of assets,
stock transfer or otherwise.

 

15.                               Severability.  If any provision of this
Agreement or application thereof to anyone or under any circumstances is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances. 
In addition, if any court determines that any part of Sections 6, 7 or 8 hereof
is unenforceable because of its duration, geographical scope or otherwise, such
court will have the power to modify such provision and, in its modified form,
such provision will then be enforceable.

 

16.                               Remedies.  No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.  Executive acknowledges that money damages
would not be a sufficient remedy for any breach of this Agreement by Executive
and that the Company shall be entitled to specific performance and injunctive
relief as remedies for any such breach, in addition to all other remedies
available at law or equity to the Company.

 

17.                               Construction.  This Agreement is the result of
thoughtful negotiations and reflects an arms’ length bargain between two
sophisticated parties, each with an opportunity to be represented by counsel. 
The parties agree that, if this Agreement requires interpretation, neither party
should be considered “the drafter” nor be entitled to any presumption that any
ambiguities are to be resolved in such party’s favor.

 

18.                               Beneficiaries/References.  Executive shall be
entitled, to the extent permitted under any applicable law, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
under this Agreement following Executive’s death or incapacity by giving the
Company written notice thereof.  In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative. Except as provided in this
provision or Company affiliates, no third party beneficiaries are intended.

 

19.                               Withholding.  All payments under this
Agreement shall be made subject to applicable tax withholding, and the Company
shall withhold from any payments under this Agreement all federal, state and
local taxes, as the Company is required to withhold pursuant to any law or
governmental rule or regulation.  Executive shall bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment received under this Agreement.

 

6

--------------------------------------------------------------------------------

 

20.                               Regulatory Compliance.  The terms and
provisions hereof shall be conditioned on and subject to compliance with all
laws, rules, and regulations of all jurisdictions, or agencies, boards or
commissions thereof, having regulatory jurisdiction over the employment or
activities of Executive hereunder.

 

21.                               Section 409A.  The payments due under this
Agreement are intended to be exempt from Code Section 409A, but to the extent
that such payments are not exempt, this Agreement is intended to comply with the
requirements of Section 409A and shall be construed accordingly.  Any payments
or distributions to be made to Executive under this Agreement upon a separation
from service (as defined in Section 409A) of amounts classified as “nonqualified
deferred compensation” for purposes of Code Section 409A and do not satisfy an
exemption from the time and form of payment requirements of Section 409A, shall
in no event be made or commence until six months after such separation from
service if Executive is a specified employee (as defined in Section 409A).  Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Code Section 409A.  Any
reimbursements made pursuant to this Agreement shall be paid as soon as
practicable but no later than 90 days after Executive submits evidence of such
expenses to the Company (which payment date shall in no event be later than the
last day of the calendar year following the calendar year in which the expense
was incurred).  The amount of such reimbursements during any calendar year shall
not affect the benefits provided in any other calendar year, and the right to
any such benefits shall not be subject to liquidation or exchange for another
benefit.  Notwithstanding anything herein to the contrary, the Company shall not
have any liability to the Executive or to any other person if the payments and
benefits provided in this Agreement that are intended to be exempt from or
compliant with Code Section 409A are not so exempt or compliant.

 

[Signatures on the Following Page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Carl Sottosanti

 

 

Name:

Carl Sottosanti

 

 

Title:

Sr. VP, General Counsel

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between                                (hereinafter referred to
as the “Employee”) and                            and its affiliates
(hereinafter referred to as the “Employer”).  In consideration of the mutual
promises and commitments made in this Agreement, and intending to be legally
bound, Employee, on the one hand, and the Employer on the other hand, agree to
the terms set forth in this Agreement.

 

1.                                      Employee is party to an Executive
Agreement dated [DATE] (the “Executive Agreement”).  Employer and Employee
hereby acknowledge that Employee’s Executive Agreement was terminated on [DATE].

 

2.                                      (a)                                
Following the execution of this Agreement, Employee will be entitled to the
post-employment benefits and subject to the post-employment responsibilities set
forth in his or her Executive Agreement.

 

(b)                                 If Employee accepts any employment with the
Employer, or an affiliate or related entity of the Employer, and becomes
reemployed during the Severance Period (as defined in the Executive Agreement),
Employee acknowledges and agrees that they will forfeit all future severance
payments from the date on which reemployment commences.

 

3.                                      (a)                                 When
used in this Agreement, the word “Releasees” means the Employer and all or any
of its past and present parent, subsidiary and affiliated corporations,
companies, partnerships, joint ventures and other entities and their groups,
divisions, departments and units, and their past and present directors,
trustees, officers, managers, partners, supervisors, employees, attorneys,
agents and consultants, and their predecessors, successors and assigns.

 

(b)                                 When used in this Agreement, the word
“Claims” means each and every claim, complaint, cause of action, and grievance,
whether known or unknown and whether fixed or contingent, and each and every
promise, assurance, contract, representation, guarantee, warranty, right and
commitment of any kind, whether known or unknown and whether fixed or
contingent.

 

4.                                      In consideration of the promises of the
Employer set forth in this Agreement and the Executive Agreement, and intending
to be legally bound, Employee hereby irrevocably remises, releases and forever
discharges all Releasees of and from any and all Claims that he (on behalf of
either himself or any other person or persons) ever had or now has against any
and all of the Releasees, or which he (or his heirs, executors, administrators
or assigns or any of them) hereafter can, shall or may have against any and all
of the Releasees, for or by reason of any cause, matter, thing, occurrence or
event whatsoever through the effective date of this Agreement.  Employee
acknowledges and agrees that the Claims released in this paragraph include, but
are not limited to, (a) any and all Claims based on any law, statute or
constitution or based on contract or in tort on common law, and (b) any and all
Claims based on or arising under any civil rights laws, such as any [STATE]
employment laws, or Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e
et seq.), or the Federal Age Discrimination in Employment Act (29 U.S.C. § 621
et seq.) (hereinafter referred to as the “ADEA”), and (c) any and all Claims
under any grievance or complaint procedure of any kind, and (d) any and all
Claims based on or arising out of or related to his recruitment by, employment
with, the termination of his employment with, his performance of any services in
any capacity for, or any business transaction with, each or any of the
Releasees.  Employee also understands, that by signing this Agreement, he is
waiving all Claims against any and all of the Releasees released by this
Agreement; provided, however, that as set forth in section 7 (f) (1) (c) of the
ADEA, as added by the Older Workers Benefit Protection Act of 1990, nothing in
this Agreement constitutes or shall (i) be construed to constitute a waiver by
Employee of any rights or claims that may

 

9

--------------------------------------------------------------------------------


 

arise after this Agreement is executed by Employee, or (ii) impair Employee’s
right to file a charge with the U.S. Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board or any state agency or to
participate in an investigation or proceeding conducted by the EEOC or any state
agency. Notwithstanding the foregoing, Employee agrees to waive Employee’s right
to recover individual relief in any charge, complaint, or lawsuit filed by
Employee or anyone on Employee’s behalf.

 

5.                                      Employee further certifies that he is
not aware of any actual or attempted regulatory, EEOC or legal violations by
Employer and that his or her separation is not a result of retaliation based on
any legal rights or opposition to an illegal practice.

 

6.                                      Employee covenants and agrees not to sue
the Releasees and each or any of them for any Claims released by this Agreement
and to waive any recovery related to any Claims covered by this Agreement.

 

7.                                      Employee agrees to provide reasonable
transition assistance to Employer (including without limitation assistance on
regulatory matters, operational matters and in connection with litigation) for a
period of one year from the execution of this Agreement at no additional cost;
provided, such assistance shall not unreasonably interfere with Employee’s
pursuit of gainful employment or result in Employee not having a separation from
service (as defined in Section 409A of the Internal Revenue Code of 1986).  Any
assistance beyond this period will be provided at a mutually agreed cost.

 

8.                                      Employee agrees that, except as
specifically provided in this Agreement, there is no compensation, benefits, or
other payments due or owed to him by each or any of the Releasees, including,
without limitation, the Employer, and there are no payments due or owed to him
in connection with his employment by or the termination of his employment with
each or any of the Releasees, including without limitation, any interest in
unvested options, SARs, restricted stock or other equity issued to, expected by
or contemplated by any of the Releasees (which interest is specifically released
herein) or any other benefits (including, without limitation, any other
severance benefits).  For clarity, Employee acknowledges that upon his
separation date, he has no further rights under any bonus arrangement or option
plan of Employer. Employee further acknowledges that he has not experienced or
reported any work-related injury or illness.

 

9.                                      Except where disclosure has been made by
the Company pursuant to applicable federal or state law, rule or regulation,
Employee agrees that the terms of this Agreement are confidential and that he
will not disclose or publicize the terms of this Agreement and the amounts paid
or agreed to be paid pursuant to this Agreement to any person or entity, except
to his spouse, his attorney, his accountant, and to a government agency for the
purpose of payment or collection of taxes or application for unemployment
compensation benefits.  Employee agrees that his disclosure of the terms of this
Agreement to his spouse, his attorney and his accountant shall be conditioned
upon his obtaining agreement from them, for the benefit of the Employer, not to
disclose or publicize to any person or entity the terms of this Agreement and
the amounts paid or agreed to be paid under this Agreement. Further, Employer
and Employee agree not to make any false, misleading, defamatory or disparaging
communications, including blogs, posts on Facebook, twitter, other forms of
social media or any such similar communications, about the other party
(including without limitation Employer’s products, services, partners, investors
or personnel) and to refrain from taking any action designed to harm the public
perception of the other party or the Releasees.  Employee further agrees that he
has disclosed to Employer all information, if any, in his possession, custody or
control related to any legal, compliance or regulatory obligations of Employer
and any failures to meet such obligations.

 

10.                               The terms of this Agreement are not to be
considered as an admission on behalf of either party.  Neither this Agreement
nor its terms shall be admissible as evidence of any liability or wrongdoing

 

--------------------------------------------------------------------------------


 

by each or any of the Releasees in any judicial, administrative or other
proceeding now pending or hereafter instituted by any person or entity.  The
Employer is entering into this Agreement solely for the purpose of effectuating
a mutually satisfactory separation of Employee’s employment.

 

11.                               Sections 11 and 12 of the Executive Agreement
shall also apply to this Agreement.

 

12.                               Along with the surviving provisions of the
Executive Agreement, this Agreement constitutes a complete and final agreement
between the parties and supersedes and replaces all prior or contemporaneous
agreements, offer letters, severance policies and plans, negotiations, or
discussions relating to the subject matter of this Agreement and no other
agreement shall be binding upon each or any of the Releasees, including, but not
limited to, any agreement made hereafter, unless in writing and signed by an
officer of the Employer, and only such agreement shall be binding against the
Employer.

 

13.                               Employee is advised, and acknowledges that he
has been advised, to consult with an attorney before signing this Agreement.

 

14.                               Employee acknowledges that he is signing this
Agreement voluntarily, with full knowledge of the nature and consequences of its
terms.

 

15.                               All executed copies of this Agreement and
photocopies thereof shall have the same force and effect and shall be as legally
binding and enforceable as the original.

 

16.                               Employee acknowledges that he has been given
up to twenty-one (21) days within which to consider this Agreement before
signing it.  Subject to paragraph 18 below, this Agreement will become effective
on the date of Employee’s signature hereof.

 

17.                               For a period of seven (7) calendar days
following his signature of this Agreement, Employee may revoke the Agreement,
and the Agreement shall not become effective or enforceable until the seven
(7) day revocation period has expired.  Employee may revoke this Agreement at
any time within that seven (7) day period, by sending a written notice of
revocation to the                                                      of
Employer. Such written notice must be actually received by the Employer within
that seven (7) day period in order to be valid.  If a valid revocation is
received within that seven (7) day period, this Agreement shall be null and void
for all purposes.  Payment of the severance pay amount set forth in the
Employee’s Executive Agreement will be paid in the manner and at the
time(s) described in the Executive Agreement.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of [NUMBER] pages.

 

EMPLOYER

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------
